                 Case 20-12841-MFW             Doc 589      Filed 01/04/21      Page 1 of 1



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,                            Case No. 20-12841 (MFW)

                             Debtors.                        (Jointly Administered)



                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE

                 Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro
hac vice of Kelly Roberts, Roberts Law, PLLC, as counsel to Star2Star Communications, LLC in the above-
captioned cases.

   Dated: December 30, 2020                      /s/ Erin K. Brignola
                                                 Erin K. Brignola (No. 2723)
                                                 Cooper Levenson
                                                 Fox Run Shopping Center
                                                 Bear, DE 19701
                                                 Telephone: (302) 838-2600
                                                 E-Mail: ebrignola@cooperlevenson.com

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

                  Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing, and in good standing as a member of the Florida Bar, and submit to the disciplinary
jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this action. I
also certify that I am generally familiar with this Court’s Local Rules and with the Revised Standing Order for
District Court Fund effective September 1, 2016. I further certify that the annual fee of $25.00 has been
submitted to the Clerk of the Court for the District Court.

                                                 /s/ Kelly K. Roberts
                                                 Kelly K. Roberts
                                                 ROBERTS LAW PLLC
                                                 2075 Main Street, Suite 23
                                                 Sarasota, Florida 34237
                                                 Telephone: (941) 402-3831
                                                 Email: kelly@kellyrobertslaw.com

                                        ORDER GRANTING MOTION

IT IS HEREBY ORDERED that counsel’s Motion for Admission pro hac vice is granted.




  Dated: January 4th, 2021
                                                          MARY F. WALRATH
  Wilmington, Delaware
                                                          UNITED STATES BANKRUPTCY JUDGE
